Order                                                                  Michigan Supreme Court
                                                                             Lansing, Michigan

  June 29, 2007                                                                 Clifford W. Taylor,
                                                                                        Chief Justice

  132499-132502                                                               Michael F. Cavanagh
                                                                              Elizabeth A. Weaver
                                                                                     Marilyn Kelly
  CLAUDIA CERVANTES,                                                            Maura D. Corrigan
           Plaintiff,                                                         Robert P. Young, Jr.
  and                                                  SC: 132499-132502      Stephen J. Markman,
                                                                                             Justices
                                                       COA: 259850; 259851; 260459;
  LEONILA ROBLES-MACIAS, ETELBINA                      260460
  ROBLES-MACIAS, FIDEL MARTINEZ, JOEL                  Calhoun CC: 03-003671-NI;
  MARTINEZ, BORGESS MEDICAL CENTER                     03-003673-NI; 03-003672-NI;
  and TRINITY HEALTH-MICHIGAN d/b/a                    03-003674-NI
  BATTLE CREEK HEALTH SYSTEMS,
             Plaintiffs-Appellees,
  and
  FARMERS INSURANCE EXCHANGE,
           Intervening-Plaintiff-Appellee,
  v
  FARM BUREAU GENERAL INSURANCE
  COMPANY OF MICHIGAN,
           Defendant-Appellant,
  and
  FOUNDERS INSURANCE COMPANY,
           Defendant-Appellee,
  and
  FOUNDERS INSURANCE COMPANY OF
  MICHIGAN, NORTH POINTE INSURANCE
  COMPANY, and MICHAEL D’ANTHONY
  DAVIS,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J., dissents and states as follows:
                                                                                         2

       I respectfully dissent. By denying leave to appeal in this case, the majority leaves
intact a published decision of the Court of Appeals that holds that a person who is
unlawfully in the United States, and who is therefore subject to deportation at any time,
may nevertheless be considered “domiciled” in Michigan. Because I strongly disagree
with this proposition, I would reverse the judgment of the Court of Appeals and remand
the case to the trial court for the entry of an order of summary disposition in favor of
defendant Farm Bureau.

       Plaintiffs, four illegal aliens, were injured while riding in an automobile owned by
Cesar Garcia and insured by defendant Founders Insurance Company. Plaintiffs Leonila
and Estelbina Robles-Macias lived in the home of their brother, Salvadore Robles-
Macias, and plaintiffs Fidel and Joel Martinez lived in the home of Fidel’s brother,
Sebastian Martinez Lopez. Defendant Farm Bureau insured both Salvadore Robeles-
Macias and Sebastian Martinez Lopez. Plaintiffs brought the instant action, claiming that
they are each entitled to no-fault benefits from Farm Bureau through their relatives’
policies. The trial court denied Farm Bureau’s motion for summary disposition,
concluding that plaintiffs’ status as illegal aliens did not disqualify them from being
“domiciled” in Michigan for purposes of MCL 500.3114(1). The Court of Appeals
affirmed in a published opinion.

       MCL 500.3114(1) states, in relevant part:

              Except as provided in subsections (2), (3), and (5), a personal
       protection insurance policy described in section 3101(1) applies to
       accidental bodily injury to the person named in the policy, the person's
       spouse, and a relative of either domiciled in the same household, if the
       injury arises from a motor vehicle accident. . . . [Emphasis supplied.]
        When construing a statute, this Court’s primary obligation is to ascertain the
legislative intent that may be reasonably inferred from the express words of the statute.
Chandler v Muskegon Co, 467 Mich. 315, 319 (2002). “Domicile” is a legal term defined
in Black’s Law Dictionary (5th ed) as “[t]hat place where a man has his true, fixed, and
permanent home and principal establishment and to which, whenever he is absent he has
the intention of returning.” Similarly, it is defined as a legal term in the New Shorter
Oxford English Dictionary (1993) as “[t]he place of a person's permanent residence,
which he or she leaves only temporarily.”

        In Workman v DAIIE, 404 Mich. 477, 496-497 (1979), this Court set forth a four-
factor test to determine whether for purposes of the no-fault act a person is “domiciled in
the same household” as a relative. The factors set forth in Workman are:

              (1) the subjective or declared intent of the person of remaining,
       either permanently or for an indefinite or unlimited length of time, in the
                                                                                          3

      place he contends is his “domicile” or “household”; (2) the formality or
      informality of the relationship between the person and the members of the
      household; (3) whether the place where the person lives is in the same
      house, within the same curtilage or upon the same premises; (4) the
      existence of another place of lodging by the person alleging “residence” or
      “domicile” in the household. [Citations omitted.]
       The Court of Appeals erred by applying the Workman test without considering the
purpose of that test -- i.e., to differentiate a “domicile” from other sorts of living
arrangements. For 160 years, this Court has defined the term “domicile” as a person’s
permanent home. See, e.g., In re High, 2 Doug 515, 523 (Mich, 1847) (“[N]o person can
have more than one such domicile [which is] . . . the place where a person has his true,
fixed, permanent home, and principal establishment, and to which, whenever he is absent,
he has the intention of returning.”) Beecher v Detroit Common Council, 114 Mich. 228,
230 (1897) (“If the intention of permanently residing in a place exists, a residence in
pursuance of that intention, however short, will establish a domicile.”); Henry v Henry,
362 Mich. 85, 101-102 (1960) ([A domicile is] “‘that place where a person “has
voluntarily fixed his abode not for a mere special or temporary purpose, but with a
present intention of making it his home, either permanently or for an indefinite or
unlimited length of time.”’” (Citation omitted.)

       Moreover, while the Court of Appeals correctly points out that the terms
“domicile” and “residence” have often been defined synonymously, this Court has
routinely defined “residence” in terms of a person’s permanent residence. See, e.g.,
Campbell v White, 22 Mich. 178, 196 (1871) (“Reside” for purposes of the tolling
provision to the statute of limitations, 1847 CL 5369, “must be understood as importing
something so distinct, definite and fixed as to constitute the party’s home the place of
permanent abode, which, whenever left temporarily or on business, the party intends to
return to, and on returning to, is at home.”)1 Wright v Genesee Circuit Judge, 117 Mich.
1
  In discussing the relationship between a “residence” and “domicile,” this Court cited
the New York Court of Appeals for the following proposition:
              “Ordinarily one’s residence and domicile (if they do not always
      mean the same thing) are in fact the same, and where they so concur they
      are that place which we all mean when we speak of one’s home. And it
      may be safely asserted that where one has a home, as that term is ordinarily
      used and understood among men, and he habitually resorts to that place for
      comfort, rest, and relaxation from the cares of business and restoration to
      health, and there abides in the intervals when business does not call—that is
      his residence, both in the common and legal meaning of the term. And to
      one who has such a home, and habitually uses it as such, a place of business
      elsewhere is not his residence within any proper definition of the term.”
      [Id. at 178, quoting Chaine v Wilson, 1 Bos 673 (NY, 1858).]
                                                                                            4

244, 245 (1898) (defining “residence” as “the place where one resides; an abode; a
dwelling or habitation; especially, a settled or permanent home or domicile.”) Beecher,
supra at 230 (1897) (holding that a “temporary abode in a place does not establish a
residence there”); Reaume & Silloway v Tetzlaff, 315 Mich. 95, 99 (1946) (relying on
Wright’s definition of “residence”).

        Perhaps most significantly, in Gluc v Klein, 226 Mich. 175, 177 (1924), this Court
noted that “while ‘Any place of abode or dwelling place,’ however temporary it might
have been, was said to constitute a residence,” a person’s “domicile” has been
traditionally understood as “his legal residence or home in contemplation of law.” Id. at
177-178 (emphasis supplied).

       Thus, the Workman test must be understood in the context of the longstanding rule
defining a “domicile” as a person’s permanent and legal residence. The Workman test
does not substitute for that rule; it is intended merely to facilitate application of the rule
by identifying factors for distinguishing between a permanent and a temporary dwelling
place. While a person may have numerous “temporary abodes,” e.g., a summer home or
cottage, “[o]ne cannot be permanently located in more than 1 place; one cannot be
domiciled in more than 1 place; one cannot intend to remain for an extended period of
time in more than 1 place.” In re Scheyer’s Estate, 336 Mich. 645, 652 (1953). See also
O’Connor v Resort Custom Builders, Inc, 459 Mich. 335, 345 (1999) (defining “domicile”
as “the place where [a person] permanently reside[s]”).

        Persons who are in the United States unlawfully simply cannot be considered to
permanently reside in this state. As I observed in my dissenting statement in Sanchez v
Eagle Alloy, Inc, 471 Mich. 851, 852-853 (2004), “the illegal alien is in violation of the
law, and subject to immediate arrest and incarceration or deportation.” The illegal alien
is essentially a fugitive whose presence in Michigan is at all times in violation of the law
and who, if apprehended, would be subject to immediate deportation from this country.
His status thus is of a transient nature, because he can only remain in this state as long as
he can avoid detection. He cannot be considered a “legal” resident of this country or this
state, or otherwise to be dwelling within this country or this state in “contemplation of
law.” Therefore, plaintiffs fail to meet the threshold requirement under MCL
500.3114(1), and defendant cannot be held liable for payment of no-fault benefits under
the statute.2

      To the extent that application of the Workman factors suggests that plaintiffs were
domiciled in Michigan for purposes of the no-fault act, I note the obvious, i.e., that when
the Workman opinion was issued in 1979, illegal immigration was virtually nonexistent
2
  Whether plaintiffs may be entitled to no-fault benefits from the insurer of the vehicle
they were riding in at the time of the accident, MCL 500.3114(4), is not an issue before
the Court.
                                                                                                                5

when compared to the present and there was no issue of immigration status in that case.
Thus, Workman simply did not contemplate the effect of a person’s immigration status on
the question of domicile. Had it done so, it can hardly be doubted that this Court would
have included such a factor in the determination of domicile. Once again, it is “domicile”
that is at issue, not the factors that Workman promulgated to assist in this determination.

       The trial court and the Court of Appeals have misread MCL 500.3114(1) by
failing to define the term “domicile” as a person’s “legal and permanent residence.”3
Because plaintiffs are in this country unlawfully, and are subject at all times to immediate
arrest and deportation, they cannot in any sense be considered “legal” and “permanent”
residents of this state. Therefore, plaintiffs are not “domiciled” in Michigan as required
by MCL 500.3114(1). Accordingly, I would reverse the judgment of the Court of
Appeals and remand this case to the trial court for the entry of an order of summary
disposition in favor of defendant.

        It is hard to conceive of a proposition more antithetical to the rule of law than that
an illegal alien -- a person who is unlawfully within this country and subject at all times
to deportation if apprehended -- may be considered to be “lawfully” and “permanently”
domiciled within this state. In allowing the rule of law to be devalued as it is here, the
majority owes a substantially greater obligation of explanation than it gives to the people
of this state, whose law this Court serves as custodian.

       CORRIGAN, J., joins the statement of MARKMAN, J.




3
  For the reasons set forth in my dissent in Sanchez, the Court of Appeals also seriously
errs in placing the burden on the Legislature to exclude illegal aliens from statutes, when
that is the Legislature’s intention, rather than placing the burden on the Legislature to
include illegal aliens in statutes when that is their intention. Regrettably, the majority
continues to avoid addressing this critical issue.



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 29, 2007                       _________________________________________
       p0626                                                                  Clerk